                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for the Bank of New York Mellon
                                                             8                                   UNITED STATES DISTRICT COURT
                                                             9                                          DISTRICT OF NEVADA
                                                            10     THE BANK OF NEW YORK MELLON, FKA                    Case No.: 2:16-cv-00383-MMD-NJK
                                                                   THE BANK OF NEW YORK as Trustee for the
                                                            11     CERTIFICATEHOLDERS CWALT, INC.
                                                                   ALTERNATIVE LOAN TRUST 2005-J12
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12     MORTGAGE               PASS-THROUGH                 STIPULATION AND ORDER TO EXTEND
                                                                   CERTIFICATES, SERIES 2005-J12,                      THE DEADLINE TO FILE REPLY IN
                      LAS VEGAS, NEVADA 89134




                                                            13                                                         SUPPORT OF THE BANK OF NEW YORK
AKERMAN LLP




                                                                                                  Plaintiff,           MELLON'S       MOTION        FOR
                                                            14                                                         RECONSIDERATION     OF    ORDER
                                                                   vs.                                                 GRANTING SUMMARY JUDGMENT TO
                                                            15                                                         SFR INVESTMENTS POOL 1, LLC [ECF
                                                                   IMAGINATION   NORTH       LANDSCAPE                 NO. 141]
                                                            16     MAINTENANCE    ASSOCIATION;      SFR
                                                                   INVESTMENTS POOL 1, LLC; and ALESSI &               [FIRST REQUEST]
                                                            17     KOENIG, LLC,
                                                            18                                    Defendants.
                                                            19

                                                            20     AND RELATED CLAIMS.
                                                            21

                                                            22                The Bank of New York Mellon (BoNYM) and SFR Investments Pool 1, LLC (SFR) stipulate

                                                            23   to extend BoNYM's deadline to file reply in support of Motion for Reconsideration of Order Granting

                                                            24   Summary Judgment [ECF No. 141] up to and until Friday, June 28, 2019. The current deadline is

                                                            25   Monday, June 24, 2019 [ECF No. 142].

                                                            26   …

                                                            27   …

                                                            28   …

                                                                 49246802;1
                                                             1                To the extent required, good causes exists to extend this deadline. First, undersigned counsel

                                                             2   for BoNYM has been busy drafting the Motion for Summary Judgment as to Julie Christiansen's

                                                             3   claims, which was filed on June 20, 2019 [ECF No. 144]. Second, undersigned counsel for BoNYM

                                                             4   is inundated with other summary judgment briefs and appeals in HOA foreclosure cases, many of

                                                             5   which recently came off Bourne Valley stays. Third, undersigned counsel for BONYM is chairman

                                                             6   of the Young Lawyers Section of the State Bar of Nevada and is assisting with coordination of the

                                                             7   Trial Academy program at next week's State Bar Annual Meeting in Vail, Colorado. And fourth, the

                                                             8   reply deadline is only seven days, which does not provide sufficient time for client approval being that

                                                             9   the issues raised in the Motion for Reconsideration and SFR's Response [ECF No. 142] are dispositive

                                                            10   to this case. Counsel for BoNYM acknowledges this Court's minute order [ECF No. 145] and does

                                                            11   not make this request lightly.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                This is the parties' first request to extend this deadline, and is not made to cause delay or
                      LAS VEGAS, NEVADA 89134




                                                            13   prejudice to any party.
AKERMAN LLP




                                                            14                Dated this 20th day of June, 2019.

                                                            15    AKERMAN LLP                                               KIM GILBERT EBRON
                                                            16    /s/ Scott R. Lachman                         /s/ Karen L. Hanks
                                                                  MELANIE D. MORGAN, ESQ.                      HOWARD C. KIM, ESQ.
                                                            17    Nevada Bar No. 8215                          Nevada Bar No. 10386
                                                                  SCOTT R. LACHMAN, ESQ.                       DIANA S. EBRON, ESQ.
                                                            18    Nevada Bar No. 12016                         Nevada Bar No. 15080
                                                                  1635 Village Center Circle, Suite 200        JACQUELINE A. GILBERT, ESQ.
                                                            19    Las Vegas, NV 89134                          Nevada Bar No. 10593
                                                                                                               KAREN L. HANKS, ESQ.
                                                            20    Attorneys for Plaintiff the Bank of New York Nevada Bar No. 9578
                                                                  Mellon                                       7625 Dean Martin Drive, Suite 110
                                                            21                                                 Las Vegas, Nevada 89139
                                                            22                                                              Attorney for   Defendant    SFR     Investments
                                                                                                                            Pool 1, LLC
                                                            23

                                                            24                                                      ORDER

                                                            25                IT IS SO ORDERED.

                                                            26                                                              ______________________________________
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                            27
                                                                                                                                   June 21, 2019
                                                                                                                            DATED:_______________________________
                                                            28
                                                                                                                        2
                                                                 49246802;1
